DETAILED ACTION
This action is in response to the amendment filed 5/24/2021.  Claims 1 and 5-7 are currently amended.  Claims 2 and 4 have been canceled.  No claims are newly added.  Presently, claims 1, 3 and 5-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/24/2021 and 5/27/2021.  These drawings are acceptable.
The drawings filed 5/24/2021 replaces figures 1 and 6 of the drawings filed 9/25/2019.  The drawings filed on 5/27/2021 replaces figure 4 submitted on 9/25/2019 and 5/24/2021.  

Allowable Subject Matter
Claims 1, 3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest an air valve comprising a valve stem assembly and a storage space provided on one side of the valve stem assembly and used for storing an inflating component wherein the valve stem assembly includes a valve base and a valve core wherein the valve base is 
Claims 3 and 5-8 depend from claim 1, and, therefore, are allowable for containing the allowable subject matter of claim 1.
Boyd (US 6550086) discloses an air valve having a valve stem assembly (10) including a valve base (41) and a valve core (134; see figure 6) wherein the valve base is provided with an opening (46) and a bottom of the opening (46) having a core cavity (32) enabling the valve core (134) to expand and contract elastically therein and vents (64) are disposed in a circumferential direction of the core cavity (see figure 6); and the valve core (134) is provided with a sealing block for sealing the opening (the surface 38 of the valve core 134 fits in flush contact with the interior surface 46 to obstruct airflow through the valve assembly; see col. 4, lines 22-25) wherein an inner diameter of the core cavity is larger than a diameter or the opening (see figure 6), the sealing block 
However, the Boyd reference does not disclose or suggest wherein the step is provided with a sealing ring.  The Boyd reference expressly discloses wherein a resilient pad (70; see figure 3 and figure 5) is removed when the embodiment of figure 6 is compared with the embodiment of the valve apparatus 10; see col. 4, lines 15-22).  Further, the Boyd reference discloses that the plug side surface (38) fits in a flush contact with interior surface (46) to obstruct airflow through the valve apparatus (110) (see col. 4, lines 22-25).  Therefore, it is considered the Boyd reference teaches away from providing the step with a sealing ring in combination with the other limitations of the claim.

However, the Yeager reference does not disclose or suggest wherein a first concave cavity is formed between the second movable block and the bottom of the first movable block, and the core cavity is provided with a second concave cavity, and two ends of the pressure spring are respectively pressed into the first concave cavity and the second concave cavity in combination with the other limitations of the claim.  The Yeager reference discloses wherein the base portion (68) of the plunger member (60) comprises a cylindrical surface (76) and a recessed cylindrical surface (78) which is adapted to receive an upper portion (91) of the biasing spring (90) thereon (col. 3, lines 16-19).  Therefore, it is considered that the Yeager reference teaches away from providing wherein a first concave cavity is formed between the second movable block and the bottom of the first movable block, and the core cavity is provided with a second concave cavity, and two ends of the pressure spring are respectively pressed into the first concave cavity and the second concave cavity in combination with the other limitations of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753     

/CRAIG J PRICE/Primary Examiner, Art Unit 3753